OPINION — AG — QUESTION: "WHETHER NOR NOT TULSA COUNTY, THROUGH ITS BOARD OF COUNTY COMMISSIONERS MAY ENTER INTO AN AGREEMENT WITH THE PERSONNEL DIRECTOR OF THE STATE PERSONNEL BOARD, PURSUANT TO 74 Ohio St. 1961 814 [74-814], THAT WOULD PERMIT TULSA COUNTY TO PLACE ITS EMPLOYEES UNDER THE MERIT SYSTEM?" — NEGATIVE, QUESTION: "COULD SUCH AGREEMENT BE PERMANENT AND NOT SUBJECT TO REVOCATION BY THE SAME BOARD OF COUNTY COMMISSIONERS?" — THERE IS NOTHING THAT WOULD DEFEAT ITS VALIDITY. (BURCK BAILEY)